Citation Nr: 0729147	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability, claimed as residuals of 
dysentery, to include pain in the stomach and bowels with 
diarrhea.  

2.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to Agent Orange.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tension-type 
headaches.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shrapnel wound of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
April 2007, the veteran and his wife testified from the RO in 
Cheyenne, Wyoming, at a videoconference hearing before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC.  

Review of the record shows that documents forwarded to the 
Board in May 2007 include a statement from the veteran in 
which he raised the issue of service connection for a body 
rash.  The veteran submitted a copy of a page from his 
service medical records showing that in August 1968 he 
reported having poison oak for two days and was treated with 
calamine lotion and Benadryl for an erythematous 
maculpapular, pruritic rash on his arms, legs, and torso.  At 
the April 2007 hearing, the veteran's representative 
indicated that the veteran had told her he had been having a 
skin rash on his trunk and groin area since service.  The 
skin rash claim is separate from the skin cancer claim, and 
the Board refers the former to the Lincoln RO for appropriate 
action.  


The issues of entitlement to service connection for 
gastrointestinal disability and entitlement to an initial 
rating in excess of 10 percent for residuals of a shell 
fragment wound of the left wrist are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1971, 
the Lincoln RO denied service connection for a stomach 
condition on the basis that such a condition was not shown by 
the evidence of record.  

2.  There is evidence added to the record since the since the 
September 1971 rating decision that relates to an 
unestablished fact, and that evidence, when considered with 
the evidence previously of record, raises a reasonable 
possibility of a substantiating the claim for service 
connection a gastrointestinal disability, claimed as 
residuals of dysentery, to include pain in the stomach and 
bowels with diarrhea.  

3.  The veteran's skin cancer was not present during service 
or for many years after service, and the preponderance of the 
evidence is against finding that the skin cancer is causally 
related to service or any incident of service, including 
exposure to Agent Orange.  

4.  The veteran has bilateral hearing loss that is related to 
service.  

5.  The preponderance of the evidence is against finding that 
the veteran's current tension-type headaches began in service 
or are causally related to service or any incident of 
service, including being struck in the head with a pugil 
stick. 




CONCLUSIONS OF LAW

1.  The September 1971 RO decision that denied service 
connection a stomach condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302(a) (2006).  

2.  Evidence received since the September 1971 decision is 
new and material, and the veteran's claim for service 
connection for a gastrointestinal disability, claimed as 
residuals of dysentery, to include pain in the stomach and 
bowels with diarrhea, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

4.  Bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

5.  Service connection for tension-type headaches is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist with respect to the 
matter of whether new and material evidence has been 
presented to reopen a previously denied claim for service 
connection for a stomach condition.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with the appeal as to 
that issue given the favorable nature of the Board's decision 
regarding reopening the veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As to the claim for 
service connection for bilateral hearing loss, the Board has 
considered whether further development and notice is 
required.  The Board concludes that no useful purpose would 
be served by such action, and there is no harm to the veteran 
as the Board's decision granting service connection for 
bilateral hearing loss is wholly favorable to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the remaining service connection claims decided here, 
before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the RO addressed the veteran's claim for 
service connection for skin cancer in a letter dated in 
October 2004 and addressed his claim for service connection 
for tension-type headaches in a letter dated in June 2006.  

In the October 2004 letter in response to the veteran's claim 
for service connection for skin cancer, the RO explained that 
to establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service that caused an injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between his current disability and an injury, 
disease, or event in service.  The RO stated that medical 
records or medical opinions are required to establish this 
relationship.  The RO explained that under certain 
circumstances, VA may conclude that certain current 
disabilities were caused by service, even if there was no 
specific evidence proving this.  The RO went on to say that 
the cause of a disability was presumed for veterans who have 
certain chronic diseases that become evident within a 
specific period of time after discharge from service and for 
veterans with certain diseases and who were exposed to 
certain herbicides, such as by serving in Vietnam.  

In the October 2004 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
requested that the veteran submit any pertinent medical 
records in his possession and notified him that if he wanted 
VA to obtain the medical records for him that he should 
complete and return release authorizations for doctors or 
hospitals where he had received treatment.  The RO stated 
that if there was any other evidence or information he 
thought would support his claim, he should let VA know and, 
in addition, the RO requested that the veteran submit any 
evidence in his possession that pertains to his claim.  

In addition, in a letter dated in March 2006, the RO provided 
the veteran information about evidence needed to evaluate 
disabilities and determine the beginning date of any payment 
to which he might be entitled.  The RO described examples of 
evidence the veteran should identify or provide that would 
affect a disability evaluation and examples of evidence that 
he should identify or provide that might affect how it would 
determine the effective date of any awarded benefits.  The RO 
advised the veteran of what evidence VA would obtain and what 
evidence he should provide.  

As to the claim for service connection for tension-type 
headaches, prior to its initial adjudication of the claim in 
September 2006, the RO, in a letter dated in June 2006, 
notified the veteran of the evidence needed to substantiate 
the claim, told the veteran what evidence VA would obtain and 
what evidence he should provide.  The RO also stated that if 
there was any other evidence or information he thought would 
support his claim, he should let VA know and, in addition, 
the RO requested that the veteran submit any evidence in his 
possession that pertains to his claim.  In the June 2006 
letter, the RO provided the veteran information about 
evidence needed to evaluate disabilities and determine the 
beginning date of any payment to which he might be entitled 
and notified the veteran of what evidence VA would obtain and 
what evidence he should provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the notice regarding the skin 
cancer service connection claim was not complete prior to the 
initial RO adjudication of the claim in its September 2004 
rating decision.  The Board notes, however, that as to timing 
of notice, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that timing-of-notice 
errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by 
(2) readjudication of the claim."); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice pertaining to the skin cancer service 
connection claim was given to the veteran in March 2006, and 
the RO thereafter readjudicated the veteran's claim and 
issued a statement of the case (SOC) in April 2006.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a SOC that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  As the SOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication of the skin cancer service 
connection claim.  As a matter of law, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
citing Mayfield II, 444 F.3d at 1333-34.  

Relative to the duty to assist, service medical records are 
in the file, and VA and private medical records have been 
obtained.  The RO provided the veteran with VA medical 
examinations and obtained medical opinions in conjunction 
with the claims.  The veteran and his wife testified at the 
April 2007 hearing, and he subsequently submitted additional 
evidence for which he has waived initial consideration by the 
RO.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Gastrointestinal disability

In a decision dated in September 1971, the RO denied service 
connection for a stomach condition.  The RO informed the 
veteran of the decision and provided the veteran with notice 
of his appellate rights.  The veteran did not file a notice 
of disagreement with the September 1971 rating decision, and 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the RO in March 2006, the veteran stated he wanted to 
amend his compensation claim to include the residuals of a 
dysentery condition he suffered in Vietnam.  He stated that 
ever since suffering from dysentery he had had almost 
continual diarrhea with pain and discomfort in the stomach 
and bowel area.  Thereafter, in a May 2006 rating decision 
the RO continued the prior denial of service connection for 
stomach condition, claimed as residuals as residuals of 
dysentery to include pain in the stomach and bowels with 
diarrhea, on the basis that new and material evidence had not 
been received to reopen the previously denied claim.  The 
veteran filed a notice of disagreement, the RO issued a 
statement of the case, and the veteran thereafter perfected 
his appeal.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence of record at the time of the September 1971 rating 
decision included the veteran's DD Form 214, Armed Forces of 
the United States Report of Transfer or Discharge.  That 
document shows the veteran had service in Vietnam from 
September 1968 to August 1969, that he was a Light Weapons 
Infantryman, and that his decorations and medals include the 
Combat Infantryman's Badge.  

The only other relevant evidence of record at the time of the 
September 1971 rating decision consisted of the veteran's 
service medical records, which include no entries in the 
chronological record during the time the veteran was in 
Vietnam.  The service medical records show that in 
August 1969 the veteran was granted a medical clearance for 
departure from Vietnam and it was stated he had been examined 
and found free of any communicable disease.  At his service 
separation examination in March 1970, the veteran denied 
current or past frequent indigestion or stomach, liver, or 
intestinal trouble.  On clinical evaluation, the examiner 
evaluated the veteran's abdomen and viscera as normal.  

In its September 1971 rating decision, the RO denied 
entitlement to service connection for a stomach condition on 
the basis that a stomach condition was not shown by the 
evidence of record. 

Evidence added to the record since the September 1971 rating 
decision includes VA medical records dated from July 2001 to 
February 2007, and those records show the veteran gave a 
prior history of an ulcer 20 years earlier that had been 
treated with medication.  At a VA Agent Orange registry 
examination in August 2001, the veteran reported a history of 
having developed more frequent bowel movements and sometime 
watery diarrhea in the past year.  The veteran reported that 
his private doctor suggested he might have ulcerative 
colitis, but no definitive diagnosis had been made.  The 
assessment by the VA examiner was chronic diarrhea, and he 
prescribed Imodium as needed.  In an outpatient record dated 
in November 2006, it was noted that the veteran reported he 
was having five episodes of diarrhea per day, and he was 
advised to take medication for diarrhea more frequently.  

Also added to the record was the transcript of the April 2007 
hearing.  At the hearing, the veteran testified that he 
started having what he called dysentery and stomach problems 
in Vietnam in 1968.  He testified that he had multiple 
episodes of dysentery or diarrhea in the field in Vietnam and 
that the only medications he received were the bottles of 
pills medics carried with them in the field.  The veteran 
testified that he has had ongoing symptoms since service in 
Vietnam.  In addition, the veteran's wife testified that it 
was probably in 1970 that she became personally aware that 
the veteran was suffering from dysentery.  She testified that 
a VA doctor had prescribed loperamid.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the September 1971 rating decision that denied service 
connection for a stomach condition.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, as has been noted above, in its denial of 
service connection for a stomach condition, the RO denied the 
claim on the basis that the service records were completely 
negative for treatment or existence of the alleged condition.  
The RO stated that a stomach condition was not shown by 
evidence of record.  

On review of the evidence in its entirety, the Board finds 
that the April 2007 hearing testimony serves as new and 
material evidence to reopen the claim of entitlement to 
service connection for a gastrointestinal disability, claimed 
as residuals of dysentery, to include pain in the stomach and 
bowels with diarrhea.  

The veteran and his wife are competent to testify as to 
observable symptoms such as diarrhea, and the April 2007 
testimony, which is of course regarded as credible for 
purposes of reopening, provides evidence of the onset of 
gastrointestinal problems or stomach condition in service and 
evidence continuity of symptomatology since service.  This 
evidence bears directly and substantially on the issue of 
service connection for a gastrointestinal disability, claimed 
as residuals of dysentery, to include pain in the stomach and 
bowels with diarrhea.  When considered in conjunction with 
evidence previously of record, which includes the veteran's 
DD Form 214 confirming that the veteran was in combat in 
Vietnam and from which it can be inferred that he was in the 
field, the new evidence relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
This is because the RO previously found no evidence of 
treatment or existence of the claimed condition in service.  
The added evidence is thus is new and material evidence to 
reopen the previously denied claim.  

Skin cancer

The veteran is seeking service connection for skin cancer of 
the left upper arm.  He contends that this squamous cell 
carcinoma, which is shown by the medical evidence of record 
to have been diagnosed in 2004, is due to exposure to 
herbicide agents (Agent Orange) in service in Vietnam.  The 
veteran's DD Form 214 shows he served in Vietnam from 
September 1968 to August 1969, and he is therefore presumed 
to have been exposed to an herbicide agent during that 
service.  38 C.F.R. § 3.307(a)(6(iii).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
incurrence of a malignant tumor may be presumed if manifested 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The record shows that a lesion was excised from the veteran's 
left upper arm in August 2004.  At that time the veteran said 
the lesion had been there probably for three months, and he 
said he thought it started out as a spider bite.  A private 
physician excised the lesion, and the diagnosis in the 
August 2004 surgical pathology report was excoriated 
superficially invasive squamous cell carcinoma, completely 
excised.  There is no medical evidence of malignant tumor 
prior to 2004, which precludes a grant of service connection 
for skin cancer based on development of a chronic disease 
under the provisions of 38 C.F.R. § 3.309(a).  

There remain essentially two avenues by which service 
connection can be granted: presumptive service connection via 
38 C.F.R. § 3.309(e) and direct service connection via 38 
C.F.R. § 3.303(d).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f).  When such a veteran 
develops a disorder listed in 38 C.F.R. § 3.309(e), which 
disorders have been shown to be caused by exposure to Agent 
Orange, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption 
applies are:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

As outlined above, the veteran has been diagnosed as having 
squamous cell carcinoma.  As squamous cell carcinoma is not 
among the disabilities listed in 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e), presumptive service connection due to 
Agent Orange exposure is not warranted.  

The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  In particular, in that document VA gave notice that 
it had been determined that a presumption of service 
connection based on exposure to herbicides is not warranted 
for basal-cell and squamous-cell skin cancers or for 
melanoma.  Id.  The Federal Circuit has held, however, that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to prevail on direct service connection there must 
be (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  

In this case, there is medical evidence of current disability 
in that the veteran has been diagnosed as having skin cancer, 
i.e., squamous cell carcinoma, and because the veteran served 
in Vietnam from September 1968 to August 1969, he is presumed 
to have been exposed to Agent Orange in service as provided 
by 38 C.F.R. § 3.307(a)(6)(iii).  The remaining element 
required to establish service connection on a direct basis is 
medical evidence of a nexus between the exposure to 
herbicides and the veteran's skin cancer.  

In a letter dated in September 2004, the veteran's private 
physician stated that the veteran recently had an invasive 
squamous cell carcinoma removed from his left upper arm with 
clear margins.  The physician said the veteran informed her 
that he was exposed to Agent Orange, and the physician said 
there had been some reported cases of increased incidences of 
carcinoma with exposure to Agent Orange.  She said that 
possibility exists that the invasive squamous cell carcinoma 
on the veteran's arm is a resultant from exposure to Agent 
Orange during his military service.  

The veteran underwent a VA examination in November 2004.  The 
veteran reported he had had a lesion surgically removed from 
his left upper arm.  The examiner observed that the pathology 
report showed squamous cell cancer, completely excised.  He 
noted that examination of the veteran did not show any 
further lesions other than the lesion he had on the left 
upper arm.  The diagnosis was skin lesion, left upper outer 
arm, surgically removed, healing without signs of infection.  
The examiner said that this was less than likely related to 
service as skin cancers are not recognized as complications 
of Agent Orange exposure and the lesion occurred more than 
30 years after service.  

The Board considers the medical opinions of record to be 
competent medical evidence, but finds the opinion of the VA 
examiner to be of greater probative value than the opinion of 
the private physician.  This is because the private physician 
states only that there have been some reported cases of 
increased incidences of carcinoma with exposure to Agent 
Orange and she says the "possibility exists" that the 
veteran's squamous cell carcinoma resulted from Agent Orange 
exposure in service.  The private physician's statement is 
speculative at best because it is couched in terms of 
possibility, and it does not provide a definitive opinion as 
to whether the veteran's squamous cell carcinoma is causally 
related to exposure to Agent Orange or any other incident of 
service.  The Court has held on numerous occasions that 
medical opinions that are speculative, general, or 
inconclusive in nature are of little, if any, probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998); Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) .  

The Board gives greater weight to the opinion of the VA 
examiner who in November 2004 opined that the veteran's 
squamous cell carcinoma of the left upper arm is less than 
likely related to service.  He gave two clear reasons for his 
opinion stating that skin cancers are not recognized 
complications of Agent Orange and the lesion occurred more 
than 30 years after service.  The Board finds that this is 
specific to the veteran's claim in its reference to skin 
cancers not being recognized complications of Agent Orange as 
compared to the statement to the private physician who 
without identifying what kind of carcinoma said "there have 
been some reported cases of increased incidences of carcinoma 
with exposure to Agent Orange."  Further, the VA examiner 
was firm in his statement that skin cancers are not 
recognized complications of Agent Orange whereas the private 
physician was equivocal in her opinion stating only that a 
"possibility exists" that the veteran's squamous cell 
carcinoma on his arm resulted from Agent Orange exposure.  

The only other evidence in this regard is the veteran's own 
opinion that his skin cancer is related to his exposure to 
Agent Orange in service.  The record does not show, nor does 
the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders, 
and his opinion that his skin cancer is due to Agent Orange 
exposure is therefore entitled to no weight of probative 
value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the reasons indicated above, the Board finds the most 
probative evidence of record to be the opinion of the 
November 2004 VA examiner who found that the veteran's skin 
cancer to be unrelated to his military service, including 
exposure to Agent Orange in service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin cancer, claimed as due to 
exposure to Agent Orange, on a direct as well as presumptive 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Bilateral hearing loss

The veteran is seeking service connection for bilateral 
defective hearing, which he contends is related to his in-
service noise exposure, including machine gun and artillery 
fire while he was in service in Vietnam.  

Generally, as has been outlined earlier, to prove service 
connection, there must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dbs) or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dbs or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran's service medical records include the report of 
his February 1968 induction examination and his March 1970 
examination, neither of which shows a hearing loss 
disability.  At the separation examination, the veteran gave 
a history of hearing loss, but the audiometer readings for 
the right ear were reported as 0, 0, 10,and 0 db at 500, 100, 
200, and 4000 Hz, respectively, and the readings were 0 at 
all the same frequencies in the left ear.  The veteran's 
DD Form 214 shows that he was a Light Weapons Infantryman, 
received a marksman badge for the M-16 and expert badges for 
the M-14 and the M-60 weapons.  He received the Combat 
Infantryman's Badge.  The veteran testified that he was a 
machine gunner in Vietnam and carried and fired the M-60.  He 
also testified that he was exposed to mortar fire all the 
time.  

In a May 2005 letter, a private audiologist reported that the 
veteran had undergone audiometric testing.  The audiologist 
enclosed graphic audiogram results and stated that the 
testing indicated a sensorineural hearing loss to both ears.  
The audiologist stated that it is more likely than not that 
the veteran developed his bilateral sensorineural hearing 
loss as the result of the loud noise and concussion he was 
exposed to in Vietnam from 1968 to 1969 as the result of 
incoming enemy rockets and mortar fire.  She said the veteran 
was also exposed to the loud noise and concussion of 155mm 
Howitzers.  The audiologist noted that the veteran stated 
that the 155mm Howitzer barrel was over the top of the bunker 
to which he was assigned.  The audiologist also stated that 
the veteran reported having been exposed to the loud noise of 
the constant firing of the M-16 rifle, the 60-caliber machine 
gun, and the 20mm gun in Vietnam.  

At a VA audiology examination in May 2005, the audiologist 
stated she had reviewed the claims file and noted that 
hearing thresholds obtained in February 1968 were established 
at -10 to 15 db for 500-6000 Hz for both ears, which she said 
was well within normal hearing limits.  She also noted that 
hearing thresholds obtained in March 1970 were established at 
0 to 10 db for both ears, which she again said was well 
within normal hearing limits.  

At the VA audiology examination, the veteran complained of 
being unable to hear well with his left ear and said he 
misinterpreted some speech.  He said he had noticed these 
hearing problems for more than 30 years.  The veteran 
reported that during service in Vietnam, he had a bomb land 
approximately 50 feet from his left side and he immediately 
noticed a hearing problem and ringing in his ears following 
that explosion.  He said he did not report this incident to 
medical personnel.  The veteran reported a history of 
military noise exposure including noise from 155mm Howitzers, 
explosions, bombs, mortars, M-60 machine guns, other small 
arms fire, and helicopters without benefit of hearing 
protection.  The veteran reported a history of pre-military 
occupational noise exposure such as being a garbage collector 
and being exposed to gas station noise without benefit of 
hearing protection.  The veteran reported a history of post-
military noise exposure such as repair shop noise and heavy 
equipment (dump trucks, snowplows, and oil distributors' 
trucks) with frequent use of hearing protection.  The veteran 
denied any history of recreational noise exposure.  

Puretone air conduction thresholds measured at the May 2005 
VA audiology examination reported for the right ear were 50, 
45, 65, 65, and 65 dbs at 500, 1000, 2000, and 4000 Hz, 
respectively.  Puretone air conduction thresholds reported 
for the left ear were 50, 65, 55, 60, and 60 dbs at the same 
respective frequencies.  Speech recognition scores using the 
Maryland CNC word list were 48 percent for the right ear and 
46 percent for the left ear.  The diagnosis was moderate to 
moderately severe sensorineural hearing loss in both ears.  

The VA audiologist stated her opinion that the veteran's 
hearing loss is less likely than not caused by or a result of 
acoustic trauma, injury, disease, or event during military 
service.  She said the rationale for this opinion is that 
hearing thresholds were established well within normal 
hearing limits at the time of the veteran's separation from 
service.  She said that hearing loss resulting from acoustic 
trauma would be recognizable on an audiogram immediately and 
would not progress after removal from the noise source.  In 
November 2005, after again reviewing the claims file, the 
audiologist said that based on the audiometric data collected 
at the time of the veteran's separation from military service 
she stood by her opinion that it is less likely as not that 
the veteran's hearing loss is related to acoustic trauma, 
injury, disease, or event during his military service.  She 
said the rationale for this opinion is that the veteran's 
hearing status was established well within normal hearing 
limits at the time of his separation from military service.  
She said that had the hearing loss resulted from his military 
service, it would have presented itself at that examination, 
but hearing thresholds were 0 to 10 db.  

In a March 2006 letter, the veteran's wife said she met the 
veteran about four months after he was discharged from active 
duty in 1970.  She stated that she can remember him having 
problems hearing and understanding her when they first met.  
She also recalled he complained about ringing in his ears.  

In April 2007, the veteran submitted various other lay 
statements in support of his claim.  In an April 2007 letter, 
the veteran's twin sister stated that veteran had served in 
Vietnam and she noticed the day he come home from service he 
had to turn the sound up on the radio to hear it.  She said 
you had to get the veteran's attention to talk to him so that 
he could hear you or listen to you.  She also said that while 
the veteran was in service he sent home a tape and while the 
veteran was talking she could hear what the veteran said were 
bombs or mortar shells going off around him.

In an April 2007 letter, a friend of the veteran's described 
growing up with veteran stating they socialized at a very 
young age and shared classrooms in grade and high school.  
The friend said that when the veteran returned home from 
service it was immediately obvious that he was suffering from 
a hearing impairment that did not exist when they were 
together in high school.  The friend said the veteran would 
ask him to repeat himself and if there were any other noises 
around, the veteran had to strain to hear what was being said 
to him.  The friend said it appeared to him that the problem 
was more pronounced if the speaker was female with a higher-
pitched voice.  

In addition, the veteran submitted an April 2007 letter from 
his local Disabled American Veterans post commander.  The 
post commander said he remembered that as a young person the 
veteran visited his ranch with his father and that the 
veteran had no problem hearing at that time.  The post 
commander said that after the veteran came back from service, 
his hearing was very poor.  

The evidence outlined above reflects that the veteran 
currently has a hearing loss "disability" as defined by 
38 C.F.R. § 3.385.  The veteran has provided a credible 
history of noise exposure in service, and his service records 
confirm that he served in Vietnam from September 1968 to 
August 1969, was a machine gunner, and received the Combat 
Infantryman's Badge.  The question is whether the veteran's 
current bilateral hearing loss "disability" is etiologically 
related to noise exposure in service.  

The VA audiologist who examined the veteran in May 2005 has 
asserted that in her opinion there is a less than 50/50 
probability that the veteran's bilateral hearing loss is due 
to noise exposure in service.  Her rationale is that the 
veteran's hearing thresholds were within normal limits at 
separation from service, and she says that hearing loss 
resulting from acoustic trauma would be recognizable 
immediately and would not progress after removal from the 
noise source.  The Board must weigh this opinion against the 
evidence, provided in the form of lay statements from family 
and friends to the effect that they noticed as soon as the 
veteran got home from service that he had hearing problems, 
which he did not have before service.  In addition, a private 
audiologist has outlined the type of noise to which the 
veteran was exposed in service and opined that it is more 
likely than not that the veteran developed bilateral 
sensorineural hearing loss as result his exposure to loud 
noise in service.  

The Board notes that the VA audiologist in her opinion in 
November 2005 stated that it is her opinion that the 
veteran's tinnitus is as likely as not due acoustic trauma in 
service noting that the veteran reported he first noticed 
tinnitus after an explosion in Vietnam.  (Based on that 
statement, the RO granted service connection for tinnitus in 
an April 2006 rating decision.)  The same examiner, however, 
indicated that it is "less likely as not that this veteran's 
hearing loss is related to acoustic trauma ... in service."  
While the examiner did note that a separation audiogram was 
pertinently negative, such is hardly fatal to a claim for VA 
benefits.  The regulations specifically recognize such 
situations and command that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  The Board further notes that the Court has stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993:   
(2006).  Such is the case here.  

There is competent medical evidence in the veteran's favor.  
The private audiologist who examined the veteran in May 2005 
stated that it is more likely than not that the veteran's 
bilateral sensorineural hearing loss is due to the veteran's 
noise exposure in service in terms of rifle noise and machine 
gun noise as well as noise from mortars and 155mm Howitzers.  

Moreover, the veteran's twin sister and friends have 
submitted statements outlining their observations of the 
veteran's essentially normal hearing prior to service and his 
significant hearing problems that were evident when he 
returned home from service.  

The Board believes that the evidence of record is at least in 
equipoise regarding the relationship between the veteran's 
current hearing loss and his military service, and the 
benefit of the doubt rule is therefore applicable;  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving doubt in 
favor of the veteran, the Board finds veteran's currently 
diagnosed bilateral hearing loss is etiologically related to 
noise exposure in service, and on that basis the claim may be 
granted.  



Tension-type headaches

The veteran contends that he has headaches that are due to a 
head injury in service when he was hit in the head during 
hand to hand combat training in service.  At the April 2007 
hearing, the veteran testified that he was hit in the head 
with the fiberglass part of the pugil stick and next thing he 
knew he woke up on the ground.  He testified that he has had 
headaches since that time.  He testified that for years he 
took over the counter medicines but now he was taking 
medicine prescribed by his VA doctor.  The veteran's wife 
testified that for the past 35 years she had been aware that 
the veteran had headaches.  The veteran testified that the 
headaches usually come on when he is under stress, and he 
also said that exercise would cause them when he got his 
blood moving too fast.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Review of the veteran's service medical records confirms that 
the veteran was seen in a dispensary in May 1968.  He 
reported he had been struck on the head with a pugil stick 
that morning.  He complained of headaches, and it was noted 
that he showed signs of being nervous.  On examination, he 
was normocephalic, his neck was supple, and his pupils were 
equal, round, regular, and reacted to light and 
accommodation.  The impression was post-trauma syncope with 
no sequelae.  Darvon was prescribed, and the veteran was put 
on light duty for that day and was to have no physical 
training for 24 hours.  Subsequent chronological service 
medical records include no mention of headaches.  At his 
separation examination in March 1970, the veteran answered no 
to the question of have you ever had or have you now frequent 
or severe headache.  No abnormalities were noted at his 
separation examination.  

The record includes VA medical records dating from July 2001.  
At a VA Agent Orange examination in August 2001, it was noted 
that the veteran gave no history of headaches.  Later VA 
medical records dating to August 2006 include no mention of 
headaches.  An outpatient record shows that in June 2005, 
gabapentin was prescribed for chronic back pain associated 
with a fracture of T12 three months earlier.  

In a letter dated in June 2006, a private physician stated 
noted that he had reviewed a copy of a page from the 
veteran's military records from May 1968.  He stated the 
veteran was hit in the head with a bungee stick, had loss of 
consciousness, and was placed on light duty after that for a 
while.  He said that the veteran continued to suffer 
headaches from this incident.  The physician said that after 
examining and treating the veteran and reviewing the copy of 
the page from the veteran's 1968 medical records, it is his 
medical opinion that it is most likely that the veteran has 
frequent headaches which are a condition as a result of the 
blow to his head in May 1968.  

At a VA examination in July 2006, veteran was noted to have 
been seen in service in May 1968 after having been hit in the 
head by a pugil stick.  The veteran said that he had had 
headaches off and on since that time.  He said he took over 
the counter medications in service.  He said he was now 
having headaches four to five times per week and was 
currently taking aspirin or Advil for his headaches.  He said 
he also was taking gabapentin to help with his headaches.  He 
said there were no precipitating factors and the headaches 
might last an hour.  He noted some problems focusing during 
headache but no associated weakness with the headaches.  He 
noted he had to lie down when he had a headache.  The veteran 
said he had posterior headaches, which he described mostly as 
tightness.  He said he occasionally noted a throbbing nature 
to his headaches.  After examination and review of the claims 
file, the physician diagnosed the veteran as having tension-
type headaches.  The physician said it is unlikely that the 
blow from the pugil stick caused the veteran's chronic 
problems with headaches.  In an addendum report dated in 
September 2006, the physician stated again that the veteran's 
headaches are tension-type headaches.  He went on to say that 
chronic, tension headaches are most unlikely to have been 
caused by a blow to the head of the nature the veteran 
describes.  

A VA outpatient record dated in November 2006 shows that at 
that time the veteran complained of headaches and dizziness.  
He said he averaged five headaches per week and used 
ibuprofen as needed.  

After reviewing the evidence of record, the Board finds that 
the veteran's currently diagnosed tension-type headaches are 
not the result of injury or disease incurred in, or 
aggravated by, his military service.  While his service 
medical records show that in May 1968 the veteran complained 
of headaches on the day he was hit on the head with a pugil 
stick during training, the examiner's impression was post 
trauma syncope with no sequelae.  Subsequent service medical 
records include no mention of headaches, and at his service 
separation examination in March 1970 the veteran denied 
severe or frequent headaches.  The veteran testified that he 
has had headaches ever since he was hit in the head, and his 
wife has testified that she has known about his headaches for 
the past 35 years.  

The first evidence of treatment for headaches comes from the 
letter from the private physician who in June 2006 said that 
after examining and treating the veteran and reviewing a page 
from the veteran's service medical records, he opined that 
the veteran has frequent headaches as a result of the blow to 
his head in May 1968.  (At the hearing, the veteran testified 
that he had been seeing that physician for three years).  
This is in contrast to the opinion of the VA physician who 
examined the veteran in July 2006 and diagnosed the veteran 
as having tension type headaches.  That physician reviewed 
the entire record, including the veteran's complete service 
medical records, and in September 2006 again stated his 
opinion that it is most unlikely that the veteran's tension 
headaches were caused by a blow to the head in service.  

Because this physician again reviewed the record in its 
entirety in September 2006, (which at that time included the 
service medical records, VA medical records dated from 2001, 
the June 2006 letter from the private physician who related 
the veteran's headaches to the having been hit in the head in 
service, and private medical records from the physician who 
treated the veteran's skin cancer in 2004) and arrived at a 
diagnosis of a specific type of headache, that is, tension-
type headaches, the Board finds that physician's opinion that 
the veteran's headaches most likely were not caused by the 
blow to the head in service to be of greater probative value 
than that of the private physician, who apparently first 
treated the veteran starting in 2003 and reviewed only that 
part of the veteran's service medical records showing the 
veteran was treated for a blow to the head in May 1968.  

As to the veteran's contention that he has had continual 
headaches since he was hit in the head in May 1968 and his 
wife's testimony that she has known of his headaches for 35 
years, the Board recognizes that lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board notes, however, 
that these statement as to the onset and continuity of 
symptoms are inconsistent with other evidence of record, 
including previous statements offered by the veteran 
regarding the history of his symptomatology.  For example, at 
his March 1970 separation examination, the veteran denied 
frequent or severe headaches, and all systems were evaluated 
as normal.  Further, the veteran denied a history of 
headaches at his VA Agent Orange examination in August 2001, 
and it is only in 2006, based on the statement of the private 
physician who the veteran has identified at the April 2007 
hearing as having treated him for three years, that there is 
independent evidence of the presence of any kind of headache.  

In this regard, the Federal Circuit has determined that a 
significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed Cir. 2000).  Further, in view of 
the inconsistencies between available records and the 
veteran's statements, the hearing testimony from the veteran 
and his wife does not, in the Board's opinion, provide 
credible evidence of continuous headaches starting in 
service.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board is entitled to discount credibility of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  The statements 
from the veteran and his wife cannot, therefore, provide a 
basis for a grant of service connection for tension-type 
headaches based on continuity of symptomatology. 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for tension-type headaches, and the benefit of the doubt 
doctrine does not apply to this claim.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a gastrointestinal 
disability, claimed as residuals of dysentery, to include 
pain in the stomach and bowels with diarrhea, is reopened, 
and the appeal is granted to that extent only.  

Service connection for skin cancer, claimed as due to 
exposure to Agent Orange, is denied.  

Service connection for bilateral hearing loss is granted.  

Service connection for tension-type headaches is denied.  


REMAND

The claim of entitlement to service connection for a 
gastrointestinal disability, claimed as residuals of 
dysentery, to include pain in the stomach and bowels with 
diarrhea, having been reopened, it must be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Before proceeding further, it is, however, the judgment of 
the Board that a VA examination with medical opinion should 
be obtained with respect to this claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The examiner should be 
requested to review the entire record and provide an opinion 
as to the etiology of any current gastrointestinal 
disability.  The Board notes that the veteran has given a 
history of having been treated for ulcers since service and 
he has also reported that his private doctor suggested he 
might have an ulcerative colitis.  Records of post-service 
medical treatment for gastrointestinal symptoms would be 
pertinent to this claim, and the veteran should again be 
requested identify and provide release authorizations for 
those records, and action should be taken to attempt to 
obtain them.  

The remaining issue on appeal is entitlement to an initial 
rating in excess of 10 percent for residuals of a shrapnel 
wound of the left wrist.  The 10 percent rating is for a 
tender scar, and the veteran is in effect arguing that the 
residuals of the shrapnel wound include painful and limited 
motion of the left wrist and forearm, and he testified that 
this problem is growing worse.  The record includes the 
report of a VA examination conducted in April 2005, but the 
examination report contains conflicting information 
concerning range of motion of the left wrist as obtained by 
the physician's assistant who drafted the examination report 
and the results of a range of motion study done by a 
kinesiotherapist.  The Board is unable to determine from the 
report whether, and if so, to what extent, the residuals of 
the service-connected shrapnel wound include limited and/or 
painful motion of the left wrist and/or forearm.  The Board 
will therefore request an additional examination by a 
different examiner be conducted with respect to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from February 2007 to the 
present.  

2.  Contact the veteran and again 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from which he 
has received treatment for his claimed 
gastrointestinal disability, described 
as residuals of dysentery, to include 
pain in the stomach and bowels with 
diarrhea, at any time since service.  
With appropriate authorization from the 
veteran, obtain and associate with the 
claims file records identified by the 
veteran that have not been secured 
previously.  

3.  Then, arrange for a VA examination 
of the veteran to determine the nature 
and etiology of any current 
gastrointestinal disability.  All 
indicated studies should be performed.  
After examination of the veteran, 
review of record, and accepting the 
veteran's history that he was treated 
by medics in the field in Vietnam for 
multiple episodes of "dysentery," the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current 
gastrointestinal disability, claimed as 
residuals of dysentery, to include pain 
in the stomach and bowels with 
diarrhea, had its onset in service or 
is causally related to any incident of 
service.  

The examiner should provide an 
explanation of the rationale for the 
opinion and that the claims file was 
available for review should be noted in 
the examination report.  

4.  Arrange for a VA orthopedic 
examination of the veteran by an 
examiner who has not previously 
examined the veteran.  The purpose of 
the examination is to determine the 
nature and severity of all residuals of 
a shrapnel wound of the left wrist, 
including the scar and any orthopedic 
disability arising from the shrapnel 
wound.  All indicated studies should be 
performed.  

The examiner should state specifically 
whether, and if so, to what extent, the 
residuals of the shrapnel wound include 
painful and/or limited motion of the 
left wrist or forearm.  The examiner 
should state whether the left wrist 
exhibits weakened movement, excess 
fatigability, incoordination, or pain 
on use attributable to the residuals of 
the shrapnel wound of the left wrist 
(if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms).  The 
examiner should also state whether, and 
if so to what extent, pain attributable 
to residuals of the shrapnel wound of 
the left wrist limits functional 
ability during flare-ups or when the 
left wrist is used repeatedly over a 
period of time (these determinations 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups).  

5.  Then, after completion of any 
additional development indicated by the 
state of the record, adjudicate, on a 
de novo basis, the claim of entitlement 
to service connection for a 
gastrointestinal disability, claimed as 
residuals of dysentery, to include pain 
in the stomach and bowels with 
diarrhea.  In addition, readjudicate 
the claim of entitlement to an initial 
rating in excess of 10 percent for 
residuals of a shrapnel wound of the 
left wrist, to include consideration of 
entitlement to a separate compensable 
rating for orthopedic disability.  If 
any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


